Name: Commission Regulation (EC) No 3494/93 of 20 December 1993 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/8 Official Journal of the European Communities 21 . 12. 93 COMMISSION REGULATION (EC) No 3494/93 of 20 December 1993 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 917 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cpsts ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accordance with the regulations governing the market ; whereas the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the catego ­ ries of sugar in question ; Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Tenders relating to the lots specified in the Annexes shall cover either sugar produced under the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 ( la) of Council Regula ­ tion (EEC) No 1785/81 (^ Tenders shall be rejected unless they specify the category of sugar to which they relate. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. O OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . n OT No L 81 . 28 . 3. 1991 . d. 108. (6) OJ No L 177, 1 . 7. 1981 , p. 4. No L 319/921 . 12. 93 Official Journal of the European Communities ANNEX I LOT A 1 . Operation Nos ('): 1684/92 (Al ); 1199/92 (A2) 2. Programme : 1992 ; 1993 3. Recipient (2) : FÃ ©dÃ ©ration internationale des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), dÃ ©partement Approvisionnements et logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41-22) 730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Croissant-Rouge tunisien, 19 rue d Angleterre, 1000 Tunis, Tunisia (tel . (216-1 ) 240 630 / 245 572 ; telefax 340151 ; telex (0409) 14524 HILAL TN) 5. Place or country of destination (*) : Tunisia 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (6) (9) ( l4) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VA.1 ) 8 . Total quantity : 66 tonnes 9. Number of lots : one (in two parts : Al : 1 6 T ; A2 : 50 T) 10. Packaging and marking OO'H15) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA.2 and VA.3) Markings in French Supplementary markings : 4 IFRC / Tunis 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : La Goulette 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 1  13. 2. 1994 18. Deadline for the supply : 15. 3 . 1994 19. Procedure for determining die costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 1 . 1994 (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 1 . 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14 - 27. 2. 1994 (c) deadline for the supply : 29 . 3 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 1.2. 1 994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 2  13. 3 . 1994 (c) deadline for the supply : 12. 4. 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; (telex 22037/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (8) : in the case of A and B sugar : periodic refund applicable to white sugar on 10. 12. 1993, fixed by Commission Regulation (EC) No 3373/93 (OJ No L 303, 10 . 12. 1993, p. 5) No L 319/10 Official Journal of the European Communities 21 . 12. 93 LOTS B, C, D, E 1 . Operation Nos ('): 992/93 (Lot B), 993/93 (Lot C), 994/93 (Lot D), 995/93 (Lot E) 2. Programme : 1993 3. Recipient ^)* UNRWA  Supply Division  Vienna International Centre, PO Box 700, A- 1400 Vienna, Austria telex : 135310 UNRWA A  fax ( 1 ) 230 75 29 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149 Jerusalem, Israel ; (tel . (972-2) 89 05 55 ; telefax 81 65 64 ; telex (0606)26194 IL UNRWA) Lattakia : PO Box 4313, Damascus, Syrian Arab Republic ; (tel . (963-1 1 ) 66 02 17 ; telex (0492) 412006 SY UNRWA); telefax : 24 75 13 Beirut : PO Box 947, Beirut, Lebanon ; (tel . (961-9) 86 31 32 ; telefax 871-145 02 32 ; telex (0494) 21430 LE UNRWA) Amman : PO Box 484, Amman, Jordan ; (tel . (962-6) 74 19 14 / 77 22 26 ; telefax : 68 54 76 ; telex (0493) 23402 JO UNRWA) 5. Place or country of destination Q : Lot B : Israel ; Lot C : Syria ; Lot D : Lebanon ; Lot E : Jordan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (J) (*) (9) : (See OJ No C 114, 29 . 4. 1991 , p. 1 , VA..1 ) 8 . Total quantity : 1 383 tonnes 9. Number of lots : four (Lot B : 663 tonnes ; Lot C : 140 tonnes ; Lot D : 280 tonnes ; Lot E : 300 tonnes) 10. Packaging and marking Q (10) ( 15) : See OJ No C 114, 29. 4 . 1991 , p. 1 . (VA.2. and VA3) Markings in English Supplementary markings : 'UNRWA' 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : Lots B, C : free at port of landing  landed ; Lots D, E : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot B : Ashdod ; Lot C : Lattakia 1 6. Address of the warehouse and, if appropriate, port of landing : Lot D : UNRWA warehouses, Beirut, Lebanon ; Lot E : UNRWA warehouses, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 1  13. 2. 1994 18. Deadline for the supply : Lots B, C : 6. 3 . 1994 ; Lots D, E : 13 . 3 . 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 1 . 1994 21 . 12. 93 Official Journal of the European Communities No L 319/11 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 1 . 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 14  27. 2. 1994 (c) deadline for the supply : Lots B, C : 20. 3 . 1994 ; Lots D, E : 27. 3 . 1994 B. In the case of a third invitation to tender ; (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 2. 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 28 . 2  13. 3 . 1994 (c) deadline for the supply : Lots B, C : 3 . 4. 1994 ; Lots D, E : 10 . 4. 1994 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (8) : In the case of A and B sugar : peri ­ odic refund applicable to white sugar on 10. 12. 1993, fixed by Commission Regulation (EC) No 3373/93 (OJ No L 303, 10 . 12. 1993, p. 5) No L 319/ 12 Official Journal of the European Communities 21 . 12. 93 LOT F 1 . Operation Nos (') : see Annex II 2. Programme : 1993 3. Recipient (2) (4) ; Euronaid, PO Box 12, NL-2501 CA Den Haag, (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient : see OJ No G 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods 0 (6) f) (,2) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VAl) 8 . Total quantity : 468 tonnes 9. Number of lots : one 10. Packaging and marking 0 (")("): see OJ No C 114, 29. 4. 1991 , p. 1 (under VA2 and VA3) Markings in English (F1 + F2 + F4 + F6 + F14  F16), French (F3 + F5 + F9  Fll), Spanish (F8) and Portuguese (F7 + F12 + F13). See Annex II. 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 (la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 31 . 1  20 . 2. 1994 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 4. 1 . 1994, at 12 noon (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 18 . 1 . 1994 (b) period for making the goods available at the port of shipment : 14. 2  6. 3 . 1994 (c) deadline for the supply :  B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : at 1 2 noon (Brussels time) on 1.2. 1 994 (b) period for making the goods available at the port of shipment : 28 . 2  12. 2. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 1 20, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (8) : In the case of A and B sugar : periodic refund applicable to white sugar on 10. 12. 1993, fixed by Commission Regulation (EC) No 3373/93 (OJ No L 303, 10 . 12. 1993, p. 5) 21 . 12. 93 Official Journal of the European Communities No L 319/13 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 0 Commission delegation to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate. Lot C : the health certificate and the certificate of origin must be signed and stamped by a Syrian Consu ­ late, including a statement that consular fees and charges have been paid. f) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. f) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. For C sugar : Commission Regulation (EEC) No 2330/87 is not applicable. The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation . (9) The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. ¢ ( 10) Lots B, D, E : Shipment to take place in 20-foot containers. Lot B : the contracted shipping terms shall be considered full liner terms (liner in/liner out) free at port of landing, container yard and are understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of loading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the container for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers not more than 17 tonnes each, net. (") Lot F : Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping numer as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarded. No L 319/14 Official Journal of the European Communities 21 . 12. 93 (12) Radiation certificate must be issued by official authorities and be legalized for the following country : Sudan (FI, Action No 1 1 72/93) (13) The bags shall be stacked, maximum 20, on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non reversible, with wings,  a top deck consisting of a minimum of seven planks, (width : 100 m, thickness : 22 mm),  a bottom deck consisting of three planks (width : 1 00mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 X 78 mm minimum. The palletized bags shall be covered by a shrink (shrink wrapping) of a thickness of at least 1 50 microns. The whole of the above must be bound in each direction by two nylon straps of a width of not less than 15 mm with plastic buckles. The bags are further protected by double 'double-faced' corregated cardboard of a thickness of at least 6,5 mm, with a surface area at least equivalet to that of the pallet placed between the bags and the straps. (M) Documents must be legalized by the diplomatic representation in the country of origin of the goods. The documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence. (") Notwithstanding OJ No C 114, point VA3 (c) is replaced by the following : ' the words "European Community"'. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANFXn JT Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Informaciones complementarias Yderligere oplysninger ErgÃ ¤nzende AuskÃ ¼nfte Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  Additional information Informations complÃ ©mentaires Informazioni complementari Bijkomende informatie InformaÃ §Ã µes complementares F 468 Fl : 72 1172/93 Sudan / 93CHA014 F2 : 18 1244/93 Kenya / 93CAM043 F3 : 18 1245/93 Madagascar / 93ADT003 F4 : 18 1246/93 Kenya / 93CAM043 F5 : 18 1247/93 Madagascar / 93ADT003 F6 : 18 1248/93 Tanzania / 93DWE016 F7 : 18 1249/93 Brasil / 93PDF040 F8 : 18 1250/93 Bolivia / 93PRS014 F9 : 36 1252/93 AlgÃ ©rie / 93CIM015 FIO : 36 1253/93 Algerie / 930XB035 F11 : 18 1254/93 Algerie / 930XB050 Fi 2 : 18 1255/93 MoÃ §ambique / 93FDL003 Fl 3 : 18 1256/93 GuinÃ ©e Bissau / 93CAI008 Fl 4 : 18 1257/93 India / 93ACA003 Fl 5 : 36 1258/93 India / 93SOM013 F16 : 90 1259/93 India / 93SOM019